Citation Nr: 1626022	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-31 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for an inner ear or neurological disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to April 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran timely perfected appeal of only the denial of tinnitus.

On his June 2010 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a videoconference hearing before a Veterans law Judge.  In November 2014, the RO issued two letters of notice to the Veteran that his hearing was scheduled in December 2014.  However, the Veteran failed to show for his hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

After reviewing the evidence of record, the Board finds that the issues on appeal are more accurately characterized as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, although the RO inferred only a service connection claim from the findings of the February 2008 VA general medical examination, the medical evidence of record since associated with the claims file paints a more complex disability picture concerning the nature of the Veteran's complaints of tinnitus and associated dizziness or vertigo.  Therefore, in consideration of the holdings of Brokowski and Clemons, the Board has recharacterized the claim as reflected on the title page.

Except for the issue of service connection for tinnitus decided below, the remaining issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all evidence in favor of the Veteran, the evidence shows that his tinnitus has existed since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 111; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board further notes that in a recent decision, the Court of Appeals for Veterans Claims held that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  In this regard, certain diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for organic diseases of the nervous system), even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit  recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the award of service connection on the basis of continuity of symptomatology, apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran essentially contends that his current tinnitus has resulted from his in-service noise exposure and that he has experienced tinnitus since then.  Resolving all benefit in favor of the Veteran, the Board agrees and finds that service connection for this disability is warranted.

Service treatment records are silent for any complaints of, treatment for, or diagnoses of tinnitus.  The Veteran's DD Form 214 reflects the Veteran's military occupational specialty was indirect fire infantryman and shows his receipt of a Combat Infantry Badge, among other commendations. 

In February 2008, the Veteran underwent VA general medical examination where his tinnitus was first noted.  

In March 2008, the Veteran underwent VA audiological examination.  During examination, the Veteran stated that he was a mortarman for the indirect fire infantry and that he had experienced combat.  He reported in-service noise exposure from mortars, grenades, IED explosions, machine guns, and more.  Although he was provided hearing protection at times, he explained that hearing protection was not always available, particularly during combat.  He denied occupational noise exposure after service and stated that he had attended "metal" concerts for recreation.  The Veteran was diagnosed with recurrent, bilateral tinnitus, which he apparently alleged began a couple of years ago but also attributed the onset to multiple mortar live fires and IED explosions.  The examiner concluded that he could not render an opinion on the relationship of the Veteran's tinnitus to service without resorting to speculation due to lack of evidence regarding tinnitus in service treatment records.  

In July 2009, the Veteran underwent VA audiology consult during which he complained of hearing loss in the right ear, bilateral recurrent tinnitus, and a loss of balance/dizziness.  In addition to recounting his in-service history of noise exposure, he stated that he was unsure when the tinnitus or dizziness started but noticed that the dizziness is worse with tinnitus.  The record reflects an impression of central vestibular nystagmus.  

A February, 2010 VA treatment record reflects that the Veteran was seen on an emergency basis for various complaints, including dizziness, vertigo, and increased tinnitus.  

An April 2010 VA treatment record reflects the Veteran's complaints of dizziness and reports that he becomes dizzy when he was tinnitus.  

In a September 2010 VA neuropsychological consult report, the Veteran reported an incident in which an IED detonated about 10 feet from and on the right side of a vehicle that he was driving.  The Veteran explained that since that time, he has experienced predominantly right sided tinnitus following this incident.  A very complex diagnostic impression resulted, including a notation that "[i]t is possible his MRI findings of mass effect on 7th and 8th CNs at a loop of the AICA could result in nystagmus, ipsilateral hearing loss/tinnitus, but the clinical significance of these findings, if any, is best assessed by neurology."

During a November 2010 VA neurology consult, the Veteran was evaluated for dizziness which began about two years ago and complaints of dizziness which can be brought on by the sensation of tinnitus which was noted as present since about 2003.  Impression included possible Meniere's disease.

In another November 2010 VA spinal cord injury note, the Veteran reported that he was driving a large armored vehicle in service when an IED detonated ten to fifteen feet the right.  At the time, he hit his head and lost consciousness briefly.  The Veteran reported headache and tinnitus since then.  Various findings were made, including a recommendation to "[c]onsider plausability [sic] of AICA syndrome (sudden onset vertigo, nystagmus, falls, ipsilateral loss of facial sensation, ipsilateral hearing loss and tinnitus)."

In December 2010 VA audiology note, the Veteran was seen for assessment of Meniere's Disease, during which he reported bilateral intermittent tinnitus, more severe in the right, which occurs several times a week or once a week and can occur in association with dizziness.

In January 2013, the Veteran was apparently scheduled for a VA audiological examination but did not report for such examination.

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived-that is, experienced-were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Tinnitus is a condition, under case law, where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding that tinnitus is capable of lay observation).

The Board finds no evidence contradicting the Veteran's credible account of in-service acoustic trauma based on his statements and his combat-related service.  However, his reports concerning the onset of tinnitus are somewhat contradictory.  During the February 2008 VA examination, he stated ambiguously that his tinnitus began couple of years ago while also attributing the onset of tinnitus to his exposure to multiple mortar live fires and IED explosions in service.  At the September 2010 VA neuropsychological consult, the Veteran disclosed that he began to experience right-sided tinnitus after an IED exploded ten feet from a vehicle he was driving in service.  During a November 2010 VA neurology consult, the Veteran indicated that a sensation of tinnitus has been present since about 2003, but at a November 2010 VA spinal cord injury note he claimed his tinnitus began in service after exposure to an IED explosion.  Notably, the medical evidence of record demonstrates that the Veteran suffers from memory difficulties from possible traumatic brain injury.  Despite the seeming inconsistency of the Veteran's statements, the Board finds that, after giving him the benefit of the doubt, there is an approximate balance of positive and negative evidence concerning the onset of his tinnitus, and that service connection is warranted for bilateral tinnitus, particularly when consideration is given to the Veteran's memory challenges and his credible reports of combat and noise-exposure.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

The Board finds that the Veteran should be provided with an appropriate VA examination to assess the nature and etiology of any inner ear or neurological condition, other than service-connected bilateral tinnitus.  The medical evidence of record shows that the Veteran experiences dizziness and vertigo that coincide with his now service-connected bilateral tinnitus, perhaps indicative of a separate or related condition due to service or service-connecter bilateral tinnitus.  Medical evidence of record includes a variety of possible diagnoses associated with the Veteran's dizziness and tinnitus, including episodic vertigo, Meniere's disease, central vestibular nystagmus, and AICA syndrome (sudden onset vertigo, nystagmus, falls, ipsilateral loss of facial sensation, ipsilateral hearing loss and tinnitus).  Accordingly, under these circumstances, the Board finds that examination to obtain appropriate medical opinion is needed to resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran should with an appropriate VA examination to determine the nature and etiology of an inner ear or neurological disorder, other than service-connected bilateral tinnitus.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A) Identify all current inner ear or neurological conditions, to include consideration of episodic vertigo, Meniere's disease, central vestibular nystagmus, and AICA syndrome.  Consider and address, if necessary, the Veteran's allegations and medical evidence documenting complaints of vertigo or dizziness with tinnitus.  

(B) For each such diagnosed condition, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's active duty service, particularly his exposure to acoustic trauma in service?  

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

2.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the Veteran's claim based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


